Case 1:20-cv-03107-RM-KLM Document 32 Filed 12/01/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore


  Civil Action No. 20-cv-03107-RM-KLM

  JENNIFER ANN SMITH, a citizen and taxpayer of
  the State of Colorado,
  LIGGETT GROUP LLC,
  VECTOR TOBACCO INC., and
  XCALIBER INTERNATIONAL LTD., LLC,

         Plaintiffs,

  v.

  STATE OF COLORADO, by and through JARED S.
  POLIS, in his official capacity as Governor of
  Colorado,
  PHILIP J. WEISER, in his official capacity
  as Attorney General of Colorado, and
  HEIDI HUMPHREYS, in her official capacity as Interim
  Executive Director of the Colorado Department of
  Revenue,

         Defendants.

  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Defendants’ opposed Corrected Motion for Limited,

  Expedited Discovery (the “Motion for Discovery”) (ECF No. 31) and Motion for Forthwith

  Hearing (ECF No. 30) on the Motion for Discovery. The Court finds no response is required, see

  D.C.COLO.LCivR 7.1(d), and a hearing would not materially assist in the resolution of the

  Motion for Discovery. Accordingly, the Motion for Forthwith Hearing is denied. The Motion for

  Discovery, however, is a different matter.
Case 1:20-cv-03107-RM-KLM Document 32 Filed 12/01/20 USDC Colorado Page 2 of 4




         This matter is on a fast track – it has to be. Section 10 of House Bill 20-1427 was

  approved by Colorado voters on November 3, 2020. On November 11, 2020, Plaintiffs, three

  out-of-state discount cigarette manufacturers (the “Manufacturer Plaintiffs”) and one Colorado

  citizen who voted on Section 10, filed their amended complaint challenging the constitutionality

  of Section 10. Plaintiffs’ Motion for Preliminary Injunction (the “PI Motion”) followed on

  November 19, 2020. The Court ordered expedited briefing, with Defendants’ response brief due

  December 4. A hearing on the Pi Motion is set for December 21, 2020. This rapidity was

  necessitated by the fact that Section 10 is set to go into effect on January 1, 2021 – unless this

  Court orders otherwise.

         Before the Court now is Defendants’ Motion for Discovery. “The court may, in the

  exercise of its broad discretion, alter the timing, sequence and volume of discovery,” but the

  party seeking discovery must establish good cause. Qwest Commc'ns Int’l, Inc. v. WorldQuest

  Networks, Inc., 213 F.R.D. 418, 419 (D. Colo. 2003). Defendants contend they seek limited

  discovery, and that such discovery is necessary in order for them to adequately respond to the PI

  Motion. The Court finds Defendants have shown good cause and agrees that discovery limited to

  the matters raised in the PI Motion may be had.

         Specifically, the Court finds Defendants seek to obtain discovery to address matters

  raised in the PI Motion. Issues which relate, for example, to Plaintiffs’ allegations of irreparable

  harm. Irreparable harm is one of the factors Plaintiffs are required to establish in order for

  preliminary injunctive relief to be granted. Diné Citizens Against Ruining Our Environment v.

  Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016) (setting forth four factors a movant must establish).

  Thus, Defendants may depose Steven Shipe and Derrick Taylor, two of the three individuals who


                                                    2
Case 1:20-cv-03107-RM-KLM Document 32 Filed 12/01/20 USDC Colorado Page 3 of 4




  provided declarations in support of the PI Motion, to address the various factual matters and

  representations made in such declarations and the PI Motion. In addition, Defendants may take

  Fed. R. Civ. P. 30(b)(6) depositions of representatives of the Manufacturer Plaintiffs regarding

  the limited topics set forth in the Motion for Discovery, such as information relating to

  competition with Colorado retailers of cigarettes, which also address issues and factual matters

  raised in the PI Motion.1 Further, Defendants may obtain documents related to such topics.2 And,

  finally, due to the exigency of this matter, Defendants may obtain this discovery on an expedited

  basis. It is therefore ORDERED

          (1) That Defendants’ Corrected Motion for Limited, Expedited Discovery (ECF No. 31)

               is GRANTED as follows:

               (i)      Defendants may take the depositions of Steven Shipe and Derrick Taylor,

                        limited to two hours for each deponent;

               (ii)     Defendants may take one Rule 30(b)(6) deposition of the representatives of

                        each of the three Manufacturer Plaintiffs (for a total of three depositions),

                        limited to three hours each and to the six topics set forth in paragraph 7, on

                        pages 4-5, of the Motion for Discovery; and

               (iii)    The depositions may be taken as expeditiously as practicable;

          (2) By 12:00 p.m. (noon) on December 3, 2020, Plaintiffs shall produce to Defendants all

               documents responsive to the six topics identified in (1)(ii) above;

          (3) That the Motion for Forthwith Hearing (ECF No. 30) is DENIED; and


  1
    The depositions may be taken remotely, through Skype, Zoom, or otherwise.
  2
    By “documents,” the Court is not limiting the production to written documents. Such production should, therefore,
  include documentation recorded in other form such as electronically.

                                                           3
Case 1:20-cv-03107-RM-KLM Document 32 Filed 12/01/20 USDC Colorado Page 4 of 4




       (4) That the due date for Defendants’ response brief is extended to 12:00 p.m. (noon) on

          Monday, December 7, 2020.

       DATED this 1st day of December, 2020.

                                                   BY THE COURT:



                                                   ____________________________________
                                                   RAYMOND P. MOORE
                                                   United States District Judge




                                               4
